Case 1:18-cv-23050-JEM Document 120 Entered on FLSD Docket 01/27/2021 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

  SERVICIOS AEREOS PLATINUM,
  C.A., a Venezuelan corporation.

         Plaintiff,                                   CASE NO. 18-cv-23050 Martinez/Otazo-
  v.                                                  Reyes

  EAGLE SUPPORT, CORP.;
  and HECTOR SCHNEIDER;

        Defendants.
  _____________________________/

              ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

         THIS MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United

  States Magistrate Judge, for a Report and Recommendation on Plaintiff’s Post-Judgment

  Motion for Attorneys Fees and Costs and Incorporated Memorandum of Law [D.E. 115].

  Judge Otazo-Reyes’ report recommends an award to Plaintiff of attorneys’ fees in the amount

  of $73,185.00 and costs in the amount of $659.95, for a total award of $73,844.95. An

  objection to Judge Otazo-Reyes’ report was never filed. Therefore, after reviewing the

  Motion and the record, it is ORDERED AND ADJUDGED as follows:

         1.      The Honorable Alicia M. Otazo-Reyes’ Report and Recommendation is

  AFFIRMED AND ADOPTED.

         2.      Plaintiff’s Post-Judgment Motion for Attorneys Fees and Costs and Incorporated

  Memorandum of Law [D.E. 115] is GRANTED. Plaintiff is awarded attorneys’ fees in the amount

  of $73,185.00 and costs in the amount of $659.95.

         DONE AND ORDERED in Chambers in Miami, Florida, this 27th day of January, 2021.


                                             ______________________________
                                             JOSE E. MARTINEZ
                                             UNITED STATES DISTRICT JUDGE
